FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JAN 15 2016

                                                                      MOLLY C. DWYER, CLERK
                            FOR THE NINTH CIRCUIT                       U.S. COURT OF APPEALS



UNITED STATES OF AMERICA,                       No. 13-16974

              Plaintiff - Appellant,            D.C. No. 2:07-cv-01154-RCJ-VCF

 v.
                                                OPINION
ESTATE OF E. WAYNE HAGE;
WAYNE N. HAGE,

              Defendants - Appellees.


                   Appeal from the United States District Court
                            for the District of Nevada
                   Robert Clive Jones, District Judge, Presiding

  Argued and Submitted December 9, 2015, as to Appellant and Estate of Hage*
                         San Francisco, California

Before: Susan P. Graber, Kim McLane Wardlaw, and Mary H. Murguia, Circuit
Judges.

                         Opinion by Judge Susan P. Graber

GRABER, Circuit Judge:




      *
        The panel unanimously concludes that this case is suitable for decision
without oral argument as to Appellant and Wayne N. Hage. Fed. R. App. P.
34(a)(2).
       The United States brought this action for damages and injunctive relief

against E. Wayne Hage (now deceased) and his son, Wayne N. Hage, alleging that

they grazed cattle on federal lands without a permit or other authorization. The

district court found that, in fact, the Hages had grazed cattle on federal lands

without a permit or other authorization. The court nevertheless ruled almost

entirely against the government by holding—contrary to longstanding binding

precedent—that the Hages’ water rights provided a defense to the government’s

claims of trespass. The district court also ruled against the government on a

counterclaim—filed at the district court’s invitation—even though the

counterclaim plainly was barred by the statute of limitations. Finally, the district

court held two federal agency officials in contempt of court for their ordinary

actions, lawfully carried out within the scope of their regulatory and statutory

duties, despite the fact that the actions had no effect whatsoever on this case. In

this opinion, we vacate in part and reverse in part the judgment on the merits, and

we remand for further proceedings before a different district judge. In a separate

disposition filed today, we reverse the findings of contempt against the government

officials.

                   FACTUAL AND PROCEDURAL HISTORY




                                           2
      Beginning in 1978, E. Wayne Hage ("Hage Senior") grazed cattle on federal

lands managed by the Bureau of Land Management ("BLM") and the United States

Forest Service. Early on, he applied for and received the necessary grazing

permits. In 1993, Hage Senior filed an application for renewal of the grazing

permit, but the BLM denied it because, in its view, the application had not been

completed properly. Hage Senior has not held a federal grazing permit since the

early 1990s; his son, Wayne N. Hage ("Hage"), has never held a federal grazing

permit. Despite the lack of a permit or other authorization, the Hages continued to

graze cattle on federal lands.

      The United States filed this action in federal district court in Nevada,

alleging that, between 2004 and 2008, the Hages intentionally grazed cattle on

federal lands without a permit or other authorization. After Hage Senior died, his

estate was substituted as a defendant. The government moved for summary

judgment, which the district court denied because of its idiosyncratic view that

Defendants’ water rights—perfected by Defendants’ predecessors-in-interest in the

late 1800s and early 1900s—provided a defense to the government’s action. The

court also noted that, "[a]lthough the Hages may or may not be able to bring a

counterclaim[,] . . . the Court invites them to try."




                                            3
      Defendants then filed an amended answer that included counterclaims

against the government, including an alleged violation of the Administrative

Procedure Act ("APA"). The government moved to dismiss the APA counterclaim

on the ground that neither the BLM nor the Forest Service had taken any "final

agency action" under the APA within the applicable six-year statute of limitations.

The district court denied the government’s motion to dismiss the APA

counterclaim, reasoning that "[t]he United States . . . has taken ‘final agency

action’ by filing the present lawsuit."

      After a 21-day bench trial, the district court ruled almost entirely in favor of

Defendants. On the government’s claims of trespass, the court concluded that, by

virtue of their water rights, Defendants have an easement by necessity to access the

water on public lands. The court further concluded that the easement allowed

Defendants to bring cattle with them onto federal lands. The court also concluded

that, because it is infeasible to prevent cattle from eating or wandering, the

government cannot succeed on trespass claims if the cattle stayed within a

reasonable distance of a water source to which Defendants possess water rights.

Correctly recognizing that its determination of an appropriate distance was

"arbitrary," the court selected one-half mile. Applying that newly minted legal

standard to the facts of the case, the court found that, although the government


                                           4
proved that cattle under Defendants’ control had grazed extensively on federal

lands, the government had proved trespass as to only two of its many trespass

claims because all other unauthorized grazing occurred within a half mile of a

water source. The court awarded the government $165.88 in damages.

      On the counterclaim, the district court held that Defendants had proved a

procedural due process violation. The court issued a wide-ranging injunction

against the government, including a requirement that the federal agencies obtain

permission from the court before issuing trespass notices against Defendants and a

requirement that the agencies issue grazing permits to Defendants. The court

concluded that it would retain "continuing jurisdiction to enforce this Order and

Injunction."

      The government timely appeals.

                            STANDARDS OF REVIEW

      We review de novo questions of law. Kohler v. Presidio Int’l, Inc., 782 F.3d
1064, 1068 (9th Cir. 2015). We review for clear error the district court’s findings

of fact. Addington v. US Airline Pilots Ass’n, 791 F.3d 967, 982 (9th Cir. 2015).

                                   DISCUSSION

      A.       Trespassing Claim




                                          5
      Article IV of the Constitution states: "The Congress shall have Power to

dispose of and make all needful Rules and Regulations respecting the Territory or

other Property belonging to the United States . . . ." U.S. Const. art. IV, § 3, cl. 2.

"That power is subject to no limitations." United States v. West, 232 F.2d 694, 698

(9th Cir. 1956) (quoting Gibson v. Chouteau, 80 U.S. (13 Wall.) 92, 99 (1871));

see also McFarland v. Kempthorne, 545 F.3d 1106, 1112 (9th Cir. 2008) ("The

Property Clause gives Congress plenary power to regulate the use of federal

land."). "The United States can prohibit absolutely or fix the terms on which its

property may be used." Light v. United States, 220 U.S. 523, 536 (1911). "It is

also beyond question that ‘the government has, with respect to its own lands, the

rights of an ordinary proprietor, to maintain its possession and to prosecute

trespassers.’" West, 232 F.2d at 698 (quoting Camfield v. United States, 167 U.S.
518, 524 (1897)).

      Before the enactment of the Taylor Grazing Act in 1934, longstanding

custom allowed persons to use open, unreserved federal lands for the purpose of

grazing stock. Buford v. Houtz, 133 U.S. 320, 326 (1890); West, 232 F.2d at 697.

But the Supreme Court consistently referred to that custom as an "implied license,"

Buford, 133 U.S. at 326, and the Court explained in 1918 that "Congress has not

conferred upon citizens the right to graze stock upon the public lands. The


                                            6
government has merely suffered the lands to be so used." Omaechevarria v. Idaho,

246 U.S. 343, 352 (1918); see also Light, 220 U.S. at 535 ("There thus grew up a

sort of implied license that these lands, thus left open, might be used so long as the

government did not cancel its tacit consent. Its failure to object, however, did not

confer any vested right on the complainant, nor did it deprive the United States of

the power of recalling any implied license under which the land had been used for

private purposes." (citation omitted)).

      "With [the enactment of] the Taylor Grazing Act, Congress revoked this

indiscriminate ‘implied license’ in favor of an express statutory permit . . . ."

West, 232 F.2d at 697. The Taylor Grazing Act authorized the Secretary of the

Interior "to issue or cause to be issued permits to graze livestock" pursuant to "his

rules and regulations." 43 U.S.C. § 315b. In 1950, Congress granted the same

authority to the Secretary of Agriculture with respect to national forests. Act of

Apr. 24, 1950, ch. 97, § 19, 64 Stat. 82, 88, codified at 16 U.S.C. § 580l. In 1976,

Congress enacted the Federal Land Policy and Management Act of 1976

("FLPMA"), which provides specific guidance to the Secretaries in implementing

the federal grazing permit systems. Pub. L. No. 94-579, § 402, 90 Stat. 2743,

2773, codified at 43 U.S.C. § 1752; see also 43 U.S.C. § 1740 (authorizing the




                                            7
Secretaries to promulgate "rules and regulations to carry out the purposes of this

Act").

         All three Acts clearly state that the issuance of a permit does not create any

property rights. See 43 U.S.C. § 315b ("[T]he issuance of a permit pursuant to the

provisions of this subchapter shall not create any right, title, interest, or estate in or

to the lands."); 16 U.S.C. § 580l ("[N]othing herein shall be construed as limiting

or restricting any right, title, or interest of the United States in any land or

resources."); 43 U.S.C. § 1752(j) ("Nothing in this Act shall be construed as

modifying in any way law existing on October 21, 1976, with respect to the

creation of right, title, interest or estate in or to public lands or lands in National

Forests by issuance of grazing permits . . . ."). Accordingly, we long have held that

a grazing permit "has always been a revocable privilege" and is not a "property

right[]." Swim v. Bergland, 696 F.2d 712, 719 (9th Cir. 1983); accord West, 232
F.2d at 697–98; Osborne v. United States, 145 F.2d 892, 896 (9th Cir. 1944).

         The ownership of water rights provides a substantial benefit to an applicant

for a grazing permit. By statute, the federal agencies generally must give

preference to owners of water rights. See, e.g., 43 U.S.C. § 315b ("Preference shall

be given in the issuance of grazing permits to . . . owners of water or water

rights . . . ."). Additionally, the federal agency granting a grazing permit to those


                                             8
who own water rights often need not include the requirement—common to other

grazing permits, such as those in the record here—that the recipient haul water to

the site.

       But the ownership of water rights has no effect on the requirement that a

rancher obtain a grazing permit (or other grazing authorization) before allowing

cattle to graze on federal lands. In Hunter v. United States, 388 F.2d 148 (9th Cir.

1967), we held that, pursuant to the Mining Act of 1866 and another Act, an owner

of water rights possessed a right of way over federal lands for the purpose of

diverting the water by "the construction of ditches and canals."1 Id. at 154 (quoting

Act of July 26, 1866, ch. 262, § 9, 14 Stat. 251, 253, codified at 43 U.S.C. § 661

(1866); 30 U.S.C. § 51 (1866)). But we made clear that an owner of water rights

possessed a right of way only for those diversionary purposes. Id. We expressly

rejected the rancher’s argument that water rights entitled him to an appurtenant

right to graze or to any "additional or other easements." Id. Accordingly, we held



       1
        The FLPMA repealed the portion of the Mining Act of 1866 that
guaranteed a right of way for the purpose of constructing ditches and canals. 43
U.S.C. § 661 note. But the FLPMA expressly provided that the Act did not affect
any existing rights of way. See 43 U.S.C. § 1769(a) ("Nothing in this subchapter
shall have the effect of terminating any right-of-way or right-of-use heretofore
issued, granted, or permitted."). Because Defendants’ predecessors-in-interest
obtained their water rights well before 1976 (the enactment date of the FLPMA),
that repeal does not affect this case.
                                          9
that the rancher "is not entitled to an easement to graze livestock on the lands

within the boundaries of the [federal lands]" but that "he should be allowed a right

of way over those lands to divert the water by one of the methods contemplated by

the [Mining Act of 1866]." Id. Both the Tenth and Federal Circuits have agreed.

See Diamond Bar Cattle Co. v. United States, 168 F.3d 1209, 1214–15 (10th Cir.

1999) (following Hunter and rejecting ranchers’ argument that they have an

appurtenant right to graze); Estate of Hage v. United States (Hage VIII), 687 F.3d
1281, 1290 (Fed. Cir. 2012) (holding that "water rights do not include an attendant

right to graze" but that the government may not "prevent all access to such water

rights"); see also Colvin Cattle Co. v. United States, 67 Fed. Cl. 568 (2005)

(following Hunter and Diamond Bar and concluding that water rights contain no

appurtenant right to graze and contain only a right of access for diversion);

Gardner v. Stager, 892 F. Supp. 1301, 1303–04 (D. Nev. 1995) (holding that the

argument that the ranchers’ "predecessors acquired vested water rights and that

grazing rights are ‘appurtenant’ to such water rights . . . was expressly rejected

long ago" (citing Hunter, 388 F.2d at 153–55)).2


      2
        Although Hunter did not rely on this reasoning, the Taylor Grazing Act’s
granting of preference in the permitting process to owners of water rights strongly
suggests that Congress did not intend grazing rights to follow from water rights
without a permit. 43 U.S.C. § 315b. If owners of water rights did not need to
                                                                       (continued...)
                                          10
      In sum, an owner of water rights has special privileges when applying for a

grazing permit and has a right to access federal lands for the sole purpose of

diverting the water. But an owner of water rights—like all other persons—may

graze cattle on federal lands only if he or she has obtained a grazing permit or other

grazing authorization. Water rights are irrelevant to that basic requirement.

      Between 2004 and 2008, Defendants’ cattle grazed frequently on lands

owned by the United States. Neither Hage Senior nor Hage held a grazing permit

or other grazing authorization during that time. Accordingly, Defendants violated

applicable federal statutes and regulations, as well as the state law of trespass. See

43 U.S.C. § 1733(g) ("The use, occupancy, or development of any portion of the

public lands contrary to any regulation of the Secretary or other responsible

authority . . . is unlawful and prohibited."); 43 C.F.R. § 4140.1(b)(1) (prohibiting

persons from "[a]llowing livestock . . . to graze on or be driven across [federal]

lands: (i) Without a permit or lease or other grazing use authorization"). See

generally 43 C.F.R. subpart 4150 (governing "Unauthorized Grazing Use"). See


      2
        (...continued)
obtain permits at all, the provision would be a nullity. See, e.g., Ciolino v. Frank
(In re HP Inkjet Printer Litig.), 716 F.3d 1173, 1184 (9th Cir. 2013) ("Under
accepted canons of statutory interpretation, we must make every effort not to
interpret a provision in a manner that renders other provisions of the same statute
inconsistent, meaningless or superfluous." (internal quotation marks and alterations
omitted)).
                                          11
also West, 232 F.2d at 699 ("[T]he Government is vested with legal title. It must

be conceded as well that any license appellees may have had to occupy the lands at

the sufferance of the Government has been terminated. Hence, as between the

Government and appellees, the latter are now clearly trespassers.").

      The district court nevertheless concluded that, because of their water rights,

Defendants have an "easement by necessity" to access the water sources. That

conclusion squarely contravenes Hunter. As discussed above, Hunter held that an

owner of water rights has an easement for diversionary purposes only, and it

rejected the argument that water rights entitle the owner to any "additional or other

easements." 388 F.2d at 154.

      The district court’s theory also fails for several additional, independent

reasons. We briefly mention two. First, the "easement by necessity" test fails on

its own terms. For example, the requirement that "the unity of title was severed by

a conveyance of one of the parcels," McFarland, 545 F.3d at 1111 (internal

quotation marks omitted), is not met because there has never been a severance of

title. Under Nevada law, the owner of water rights owns neither the land nor the

water; the right is usufructuary only. Desert Irrigation, Ltd. v. State, 944 P.2d 835,

842 (Nev. 1997) (per curiam). Second, even if Defendants had an easement by

necessity, the government retains the right to issue reasonable regulations—and it


                                          12
has done so by requiring a grazing permit. See McFarland, 545 F.3d at 1112

("Even where a statutory right of access exists, the [federal agency] has broad

discretion to regulate its use."); see also Diamond Bar, 168 F.3d at 1217

("Plaintiffs contend their water right is of little utility if their cattle have no place to

graze. If true, the fault lies with plaintiffs, who were fully apprized of the

consequences of failing to renew their permits."). See generally Adams v. United

States, 3 F.3d 1254, 1259 (9th Cir. 1993). In sum, the district court’s "easement by

necessity" theory plainly contravenes the law.

       Defendants offer several alternative theories on appeal in support of

affirmance. None is persuasive.

       Collateral estoppel does not apply here against the government. In 1991,

Hage Senior and his wife sued the government in the Federal Court of Claims.

Hage v. United States (Hage I), 35 Fed. Cl. 147, 153–56 (1996). Although they

initially prevailed on some claims, the Federal Circuit reversed on all such claims

and remanded for further proceedings. Hage VIII, 687 F.3d 1281. On remand, the

trial court held that no further claims had merit and entered judgment for the

government. Estate of Hage v. United States (Hage IX), 113 Fed. Cl. 277 (2013).

Because that judgment is in favor of the government, we need not decide whether

any subsidiary determinations in that case were adverse to the government. Any


                                             13
determinations adverse to the government would not have any preclusive effect

here. See, e.g., United States v. Weems, 49 F.3d 528, 532 (9th Cir. 1995) ("[A]

determination adverse to the prevailing party is not given preclusive effect.").

      Defendants’ water rights do not include, as a matter of state law, an implicit,

appurtenant grazing right on federal lands. As recognized by federal and Nevada

courts alike (including the district court here), the Taylor Grazing Act preempted

any such right. Colvin Cattle Co. v. United States, 468 F.3d 803, 807–08 (Fed.

Cir. 2006); Ansolabehere v. Laborde, 310 P.2d 842, 849–50 (Nev. 1957).

      Defendants have not established a right of way pursuant to Revised Statute

(R.S.) 2477, which is the title given to section 8 of the Mining Act of 1866: "the

right of way for the construction of highways over public lands, not reserved for

public uses, is hereby granted." 14 Stat. at 253.3 Defendants have not shown that

any roads exist, let alone that Nevada established the alleged roads as public

"highways" under Nevada law. See Lyon v. Gila River Indian Cmty., 626 F.3d
1059, 1077 (9th Cir. 2010) (holding that the party asserting an R.S. 2477 right of

way has the "burden to establish [its] existence" and that "the first question is

whether [the State] at some point established these roads as public highways under


      3
        The FLPMA repealed this section at the same time that it repealed the
"ditches and canals" right of way. As noted above, in footnote 1, that 1976 repeal
did not affect existing rights of way. 43 U.S.C. § 1769(a).
                                           14
[state] law"); see also S. Utah Wilderness All. v. BLM, 425 F.3d 735, 773–74

(10th Cir. 2005) ("At the opposite extreme [from a recognized ‘highway’], in

Cassity v. Castagno, 347 P.2d 834, 835 (Utah 1959), the Utah Supreme Court

declined to recognize an R.S. 2477 right of way where one cattleman had a practice

of herding his cattle across the lands of another to get to and from winter grazing

land.").

      Finally, the district court correctly rejected the argument—for legal and

factual reasons that Defendants have not challenged on appeal—that certain

treaties between the United States and the original owners of the land are relevant.

      In sum, Defendants’ unauthorized grazing of cattle on federal lands was

unlawful, and their water rights have no effect on the analysis.

      B.     Defendants’ Counterclaim

      Defendants’ counterclaim under the APA is barred by the statute of

limitations. "To obtain judicial review under the APA, [a party] must challenge a

final agency action." Or. Nat. Desert Ass’n v. U.S. Forest Serv., 465 F.3d 977, 982

(9th Cir. 2006). The six-year statute of limitations found in 28 U.S.C. § 2401(a)

applies to APA claims. Wind River Mining Corp. v. United States, 946 F.2d 710,

713 (9th Cir. 1991). Defendants filed the counterclaim in 2011.




                                          15
        The BLM’s denial of an application for a grazing permit in 1993 plainly

cannot provide the foundation for an APA claim, because it occurred 18 years

before Defendants filed the counterclaim—12 years after the statute of limitations

expired.

        The district court held, instead, that "[t]he United States . . . has taken ‘final

agency action’ by filing the present lawsuit." But we have long held that

"litigation decisions are generally committed to agency discretion by law, and are

not subject to judicial review under the APA." City of Oakland v. Lynch, 798 F.3d
1159, 1165 (9th Cir. 2015) (alteration omitted) (quoting Didrickson v. U.S. Dep’t

of Interior, 982 F.2d 1332, 1339 (9th Cir. 1992)); see 5 U.S.C. § 701(a)(2)

(providing that the APA does not apply to the extent that "agency action is

committed to agency discretion by law"). Accordingly, the Attorney General’s

discretionary decision to file this lawsuit cannot give rise to an action under the

APA.4




        4
        Even if the Attorney General’s decision to file this lawsuit were a final
agency action, the "agency" would be the Department of Justice, not the Forest
Service or the BLM. Other than the filing of this lawsuit and defending the
Estate’s suit in the Court of Federal Claims, the Department of Justice has not
taken any actions relevant to grazing permits or water rights. For that reason, too,
the claim would fail.
                                             16
      There is no support for the district court’s conclusion that the filing of this

action could give rise to an APA claim. The district court cited only one case in

support: AT&T Co. v. EEOC, 270 F.3d 973, 975 (D.C. Cir. 2001). That case

stands for the opposite conclusion. The district court misleadingly quoted only a

portion of the relevant passage of that opinion:

             Under the circumstances of this case, there clearly would be
      final agency action if the Commission filed a lawsuit against AT&T.
      (Of course, the Company could not challenge that decision as final
      agency action under the APA; it would instead simply defend itself
      against the suit.)

Id. The district court quoted the first sentence but ignored the very next phrase:

"Of course, the Company could not challenge that decision as final agency action

under the APA[.]" Id. (emphasis added).

      Nor does the "continuing violations" doctrine—urged by Defendants on

appeal—save this claim from the time bar. At the outset, we note that the doctrine

almost certainly does not apply to APA claims. See Preminger v. Sec’y of

Veterans Affairs, 517 F.3d 1299, 1307 (Fed. Cir. 2008) (holding that the doctrine

does not apply to APA claims). But even assuming that the doctrine could apply to

an APA claim, it does not apply here because Defendants cannot show that any

agency action occurred within the limitations period. See Cowell v. Palmer

Township, 263 F.3d 286, 292 (3d Cir. 2001) (holding that, under the continuing


                                          17
violation doctrine as applied in the § 1983 context, "an action is timely so long as

the last act evidencing the continuing practice falls within the limitations period"

(emphasis added) (internal quotation marks omitted)). The doctrine clearly is

aimed at the scope of the remedy: "the court will grant relief for the earlier related

acts that would otherwise be time barred." Id. (internal quotation marks omitted).

The doctrine does not allow a claim that is entirely time barred. As the Seventh

Circuit has put it, "[t]he continuing violation doctrine allows a plaintiff to get relief

for a time-barred act by linking it with an act that is within the limitations period."

Doe v. R.R. Donnelley & Sons Co., 42 F.3d 439, 445 (7th Cir. 1994) (internal

quotation marks omitted).

      The statute of limitations bars Defendants’ counterclaim.

      C.     Instructions on Remand

      We reverse in part, vacate in part, and remand with instructions. We reverse

the judgment for Defendants on their counterclaims and remand with instructions

that the district court enter judgment for the government. No further proceedings

on the counterclaims are necessary.

      We vacate the judgment with respect to the government’s trespass claims

and remand for reconsideration under the correct legal standard. Because the

government does not challenge the district court’s factual findings concerning


                                            18
when cattle under Defendants’ control grazed on federal lands, further

evidentiary proceedings likely are not needed. The district court shall enter

judgment for the government on all claims supported by the record, shall calculate

appropriate damages, and shall enter appropriate injunctive relief. We encourage

the parties and the court to bring this litigation—unnecessarily protracted by the

district court—to a speedy and just resolution.

      On remand, the district court shall determine, among other things, whether

the source of law—state law or federal law—has any effect on the calculation of

damages. Because of the positions taken by the government in this case, the

answer appears to be "no." During closing argument at trial, the government’s

lawyer expressly disclaimed exemplary (punitive) damages and stated that the

government "is only seeking compensatory damages." It appears that, under state

law, the appropriate measure of compensatory damages is "all loss actually

sustained as a direct result of the trespass." Gerlach Live Stock Co. v. Laxalt, 284
P. 310, 311 (Nev. 1930). It is unclear to us how that measure differs from the

federal-law measure of damages that the government sought in its post-trial brief:




                                          19
"the reasonable value of the occupancy and use, considering its extent and

duration, and not the scale of charges named in the regulations."5

      Our final consideration is the government’s request that we remand the case

to a different district judge. "We reassign only in rare and extraordinary

circumstances, such as when the district court has exhibited personal bias or when

reassignment is advisable to maintain the appearance of justice." Nat’l Council of

La Raza v. Cegavske, 800 F.3d 1032, 1045 (9th Cir. 2015) (citations and internal

quotation marks omitted). We regretfully conclude that the quoted standard is met

here because "a reasonable observer could conclude that the judge’s feelings

against [the federal agencies] are both well-established and inappropriately strong."

Id. at 1046.

      Defendants openly trespassed on federal lands. Rather than simply resolving

the fact-specific inquiries as to when and where the cattle grazed illegally, the

district court applied an "easement by necessity" theory that plainly contravenes

the law. The district court also encouraged Defendants to file a counterclaim that

was clearly time barred. The only support that the court cited to overcome the

obvious jurisdictional problem was a decision that stands for the opposite



      5
       We express no view as to whether federal law would permit a different
measure of damages in a different case.
                                          20
conclusion. Moreover, as discussed more fully in a separate disposition filed

today, the court grossly abused the power of contempt by holding two federal

agency officials in contempt of court for taking ordinary, lawful actions that had no

effect whatsoever on this case. See Int’l Union, United Mine Workers of Am. v.

Bagwell, 512 U.S. 821, 831 (1994) ("[T]he contempt power . . . uniquely is liable

to abuse. . . . Contumacy often strikes at the most vulnerable and human qualities

of a judge’s temperament, and its fusion of legislative, executive, and judicial

powers summons forth the prospect of the most tyrannical licentiousness."

(citation, internal quotation marks, and ellipsis omitted)).

      A dispassionate observer would conclude that the district judge harbored

animus toward the federal agencies. Unfortunately, the judge’s bias and

prejudgment are a matter of public record. On the first day of the 21-day trial, the

judge stated: "the Bureau of Land Management, you come in with the standard

arrogant, arbitrary, capricious attitude that I recognize in many of these cases."

"[I]t’s my experience that the Forest Service and the BLM is very arbitrary and

capricious." "Your insistence upon a trespass violation, unwillful —your arbitrary

determination of unwillfulness [sic: willfulness] is undoubtedly going to fail in this

court."




                                           21
      At a pretrial motions hearing, the judge advised a third-party rancher that he

could file a lawsuit against the government and that "[h]opefully you’ll get Judge

Jones because I’m very receptive to Mr. Hage’s lawsuit." Addressing Hage, the

judge stated: "You have a court that’s very receptive and sympathetic to your

claim."

      At a separate pretrial motions hearing, the judge stated: "In my opinion, not

only in this case but in many cases, the government has been all too ready to—in

the name of revoking or suspending or limiting grazing licenses, the government

has been all too ready in the history of Nevada to impair otherwise suspected and

substantiated rights of landowners." The judge explained in detail:

             We all know what that game is about. . . . And the game, just
      for the record, even though the government in many cases didn’t have
      the right to insist upon a permit, because asking for a permit would be
      an additional limitation on the right of use of a property right[],
      nevertheless, the government in many cases has insisted upon it, and
      then, when they denied or suspended or revoked the right, they said
      you no longer have the right. So that’s what that game is all about.

      During the contempt hearings, the judge stated: "I don’t like and never have

liked the BLM’s or Forest Service’s arrogant presumption that they could assess to

people for [animal unit months], for trespass, their own travel costs, office costs,

sitting in their big chair already paid for by the American taxpayer." Compare 43

C.F.R. § 4150.3 (providing that the amount due for willful unauthorized grazing


                                          22
includes "all reasonable expenses incurred by the United States in detecting,

investigating, [and] resolving violations"). The judge’s statements in this case

reflect both pre-judgment of the merits and bias against the federal agencies.

      Judge Jones’ improper treatment of government officials and his improper

statements about federal agencies were the subject of United States v. United States

District Court (In re United States), 791 F.3d 945 (9th Cir. 2015). See La Raza,
800 F.3d at 1046 (looking to the conduct and statements of the district judge in

other cases, when deciding whether to remand for reassignment). In that case,

Judge Jones had refused to admit out-of-state Assistant United States Attorneys to

practice before the court under a personal policy that such admissions were not

warranted unless the local Assistant United States Attorneys were unavailable. In

re United States, 791 F.3d at 949–50. After the government filed a mandamus

action, Judge Jones reversed his decision in that particular case but continued to

apply the policy in at least one other case. Id. We held that district courts have

discretion to deny admission, but that Judge Jones "clear[ly]" had acted outside

that discretion. Id. at 955. The following is the passage most relevant to this case:

      [S]ome of Judge Jones’s comments risked giving the impression that
      his admission policy was motivated by his disagreement with the
      enforcement priorities of specific federal agencies. For instance,
      during a proceeding in [a different case], Judge Jones stated:



                                          23
              My experience has been, in a number of cases, that when I
              admit out-of-state licensed attorneys for the U.S. Government,
              that they feel no obligation to me under the ethical standards of
              the Nevada Bar . . . . And some of the directions taken by the
              Internal Revenue Service and attorneys out of and licensed out
              of Washington with respect to that is just abhorrent to me.

       (emphasis added). Similarly, an order denying a motion for
       reconsideration in [a second case] stated: "[t]he local United States
       Attorney, Mr. Daniel G. Bogden, serves under an Attorney General
       who, under the guise of prosecutorial discretion, selectively enforces
       laws to further political objectives that ought to be left to the
       legislature. There is simply no presumption that his subordinates are
       above ethical reproach." (emphasis added). . . . [C]omments like
       these created a real risk that the policy would, rightly or wrongly, be
       viewed as an encroachment on the domain of the political branches.

Id. at 958. We held that, in an appropriate case, mandamus is a viable remedy. Id.

at 960. We also noted that "Judge Jones’s practice . . . may itself qualify as the

type of conduct properly addressed by the Judicial Council." Id. at 959; see also

id. at 964 (Wallace, J., concurring in the judgment) ("Judge Jones’s pattern of

denying admission and then reversing himself only after the government files a

petition for a writ . . . likely qualifies . . . as the type of conduct that is most

properly addressed by the Circuit Council.").

       We also have expressed concern about Judge Jones’ conduct in several other

recent cases. See La Raza, 800 F.3d at 1046 (remanding to a different district

judge because a reasonable observer could conclude that his "feelings against out-



                                             24
of-state attorneys are both well-established and inappropriately strong" and noting

that this court had earlier found his comments "troubling" in Henry A. v. Willden,

678 F.3d 991, 1012 (9th Cir. 2012)); Benvin v. U.S. Dist. Court (In re Benvin), 791
F.3d 1096, 1104 (9th Cir. 2015) (per curiam) ("Here, the appearance of justice will

best be served by reassignment to a different judge. The current district judge

[Judge Jones] has already expressed explicit views on the appropriate terms of the

parties’ plea agreement, suggested the terms he would and would not accept, and

explained that he would not grant any motion dismissing forty-nine counts of the

indictment unless the government complies with such terms."); Townley v. Miller,

693 F.3d 1041, 1043–45 (9th Cir. 2012) (order) (Reinhardt, J., concurring) (stating

that Judge Jones’ actions "can only be explained as a deliberate attempt to evade

review by higher courts" and that "[s]uch arrogance and assumption of power by

one individual is not acceptable in our judicial system"). On remand, we instruct

the Chief Judge of the District of Nevada to assign the case to a different district

judge.

         REVERSED in part, VACATED in part, and REMANDED with

instructions. Costs on appeal are awarded to Plaintiff-Appellant.




                                          25
                                   COUNSEL

       Elizabeth Ann Peterson (argued), William B. Lazarus, David C. Shilton,
Stephen G. Bartell, Anna K. Stimmel, Bruce K. Trauben, and Vivian H.W. Wang,
Attorneys, Environment and Natural Resources Division, United States
Department of Justice, Washington, D.C.; John C. Cruden, Assistant Attorney
General, Robert G. Dreher, Acting Assistant Attorney General, Daniel B. Bogden,
United States Attorney, Elizabeth White, Appellate Chief, and Blaine T. Welsh,
Assistant United States Attorney, District of Nevada, United States Department of
Justice, Las Vegas, Nevada; and Nancy C. Zahedi, Regional Solicitor’s Office,
United States Department of the Interior, Sacramento, California, and Kenneth D.
Paur, Assistant Regional Attorney, Office of General Counsel, United States
Department of Agriculture, Denver, Colorado, for Plaintiff-Appellant.

      Mark L. Pollot (argued), Boise, Idaho, and John W. Hoffman, Hoffman,
Test, Guinan & Collier, Reno, Nevada, for Defendant-Appellee Estate of E. Wayne
Hage; and Wayne H. Hage, Tonopah, Nevada, pro se, as and for Defendant-
Appellee.

      John Echeverria and Hillary M. Hoffmann, Vermont Law School, South
Royalton, Vermont, for Amici Curiae Natural Resources Defense Council, Inc.,
and Sierra Club.

      Brian T. Hodges, Pacific Legal Foundation, Bellevue, Washington, as and
for Amicus Curiae.




                                        26